     Case 1:19-cv-01436-DAD-EPG Document 11 Filed 12/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11
      SEBASTIAN P. BELTRAN,                              No. 1:19-cv-1436-DAD-EPG
12
                              Plaintiff,                  ORDER ADOPTING FINDINGS
13                                                        AND RECOMMENDATIONS

14            v.
                                                         (Doc. No. 7)
15
      SUPERIOR COURT OF CALIFORNIA, et
16
      al.,
17
                              Defendants.
18

19           Plaintiff Sebastian P. Beltran is proceeding pro se in this civil rights action filed under to
20   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
21   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
22           On May 7, 2020, the assigned magistrate judge entered findings and recommendations
23   recommending that this action be dismissed with prejudice due to plaintiff’s failure to state a
24   claim and failure to comply with the Federal Rules of Civil Procedure. (Doc No. 7.) Plaintiff
25   was provided an opportunity to file objections to the findings and recommendations within
26   fourteen days. (Id.) On July 7, 2020, plaintiff untimely filed a document which appears to be a
27   proposed Second Amended Complaint. (Doc. No. 10.) The court construes this document as
28   plaintiff’s objections to the magistrate judge’s findings and recommendations.

                                                         1
     Case 1:19-cv-01436-DAD-EPG Document 11 Filed 12/14/20 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

 3   objections, the court finds the findings and recommendations to be supported by the record and

 4   by proper analysis. Plaintiff’s amended complaint, construed as objections to the findings and

 5   recommendations, does not address the numerous pleading failures identified by the magistrate

 6   judge, which include violations of Federal Rules of Civil Procedure 8, 18, and 20; the fact that

 7   plaintiff’s efforts to challenge an underlying state court criminal conviction are not cognizable in

 8   a civil rights action such as this filed in federal court; and the related fact that claims for damages

 9   that would imply the invalidity of a conviction or sentence are barred by the decision in Heck v.

10   Humphrey, 512 U.S. 477, 486–87 (1994).

11          Accordingly,

12          1. The findings and recommendations entered on May 7, 2020 (Doc. No. 7) are adopted

13               in full;

14          2. This case is dismissed with prejudice due to plaintiff’s failure to state a cognizable

15               claim and failure to comply with the Federal Rules of Civil Procedure; and

16          3. The Clerk of Court is directed to assign a district judge to this case for the purpose of

17               closing the case and then to close this case.

18   IT IS SO ORDERED.
19
        Dated:      December 11, 2020
20                                                       UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28

                                                         2
